DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreishan et al (2021/0385612).
Regarding claim 1.  Kreishan teaches a method comprising: 
a) querying a cloud based database (figure 8, step 818, 0095 – UE sends coverage area coordinates to the Geolocation server, e.g., the UE sends a Get request to the Geolocation server requesting active CBSDs, the Get Request including the current location of the UE); 
b) receiving in response to the query, enterprise network location related information (figure 8, steps 820, 822, 834, and 826, 0096-0097 – UE receives 4 sets of information corresponding to the 4 nearest active CBSDs, which do not provide coverage at the current location of the UE, 0102-0103 – UE stores a set of information for the 4 nearest CBSDs in its geolocation list, each stored set of information corresponding to a CBSD including coordinate of the CBSD (e.g., enterprise network location related information), figure 4, 0067 -0068 depicts the geolocation list stored at the UE which includes CBSD IDs, power, coverage radius, CBSD Longitude, CBSD Latitude, CBSD Altitude, and CBSD owner (The Name or ID of the CSBD Operator = identity of the enterprise network)); 
c) comparing the enterprise network location related information to a locally collected enterprise network location related information (figure 8, steps 804, 806, 0088-0089 – UE uses local information to calculate coverage area (e.g., locally collected enterprise network location related information) and the UE will look up the current coordinates  of the UE in its stored geolocation list to see if there is CBRS coverage (e.g., comparing the CBSD information including coordinates of the CBSD (e.g., enterprise network location related information) with the UEs locally calculated coverage area (e.g., locally collected enterprise network location/coordinates related information), figure 4, 0067 -0068 depicts the geolocation list stored at the UE which includes CBSD IDs, power, coverage radius, CBSD Longitude, CBSD Latitude, CBSD Altitude, and CBSD owner (The Name or ID of the CSBD Operator)); and 
d) if the received enterprise network location related information is a sufficient match to the collected enterprise network location related information, attempting to camp onto an enterprise network (figure 8, step 808, 810, 0090 – UE determines if coverage area is within the geolocation list and if sufficient match then UE activates services or functions to an identified CBSD included in the GLL (e.g., UE attaches/camps on the CBSD (e.g., enterprise network)).
2.	Claims 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pazhyannur et al (2021/0160743).
Regarding claim 5.  Pazhyannur teaches a method of determining whether users are located within an enterprise network campus located within a coverage area of at least one Mobile Network Operator (MNO) networks, the MNO networks comprising at least one MNO BS/APs, the MNO BS/APs transmitting a Cell-ID (0017 – base station broadcast system information to the UE relating to shared resources between small cells (e.g. CBRS network/cells = enterprise network campus) and macro-cells of Mobile Network Operators, 0019 – handling the mobility of the UE between multiple PLMNs and Citizens Broadband Radio Services (e.g., enterprise network), figure 2, 0026-0027 wherein UE can move within Buildings A and B, as well as, between MNO1 and MNO2 having different PLMNs (e.g., cell IDs).  Typically, radios of small cell networks operate at lower RF powers as compared to radios of macro-cell networks.  Each cell may be identified using a corresponding cell identifier (Cell ID), 0031 – provide neighbor list to UE for use in a small cell to macro-cell handover of the UE, 0034 – base station broadcast, to the UE operative in the small cell, a system information  message including neighbor list, 0035 – the base station may additionally , the method comprising:
a) storing within a database, at least one Cell-ID associated with an MNO BS/AP located near the enterprise network campus (0031 – provide neighbor list to UE for use in a small cell to macro-cell handover of the UE, 0034 – base station broadcast, to the UE operative in the small cell, a system information  message including neighbor list, 0035 – the base station may additionally maintain a plurality of operator-specific neighbor lists of one or more macro-cells and one or more neighboring macro-cells may overlap with adjacent small cells, 0038 – Also, a single small cell may be associated with a plurality of PLMNs or MNOs, 0041 – small cells may have a cell Identifier (PCI), 0042 – macro cells also have a cell identifiers = PCI and/or PLMN ID, 0043 – UE transmits a message indicating an attach request for registration and includes the IMSI of the UE which is used to identify the PLMN ID.  Once the PLMN of the UE is obtained, the operator-specific neighbor list of the UE may be selected based on identifying a match between the identified PLMN ID associated with the UE and the PLMN ID stored in association with  the operator specific neighbor list, 0045, figure 5A – ; 
b) receiving a query from a UE having authorization to use the enterprise network (0043 – UE transmits a message indicating an attach request for registration and includes the IMSI of the UE which is used to identify the PLMN ID.  Once the PLMN of the UE is obtained, the operator-specific neighbor list of the UE may be selected based on identifying a match between the identified PLMN ID associated with the UE and the PLMN ID stored in association with  the operator specific neighbor list, 0044 – base station may transmit, to the UE operative in the small cell, a first message including a first selected one of the operator-specific neighbor list associated with a first identified one of MNOs associated with the UE (e.g., first PLMN ID or second PLMN ID), figure 5B, 0046 wherein UE having IMSI 1 (e.g., IMSI 1 = PLMN 1+MSIN 1) and operative in small cell “d” of base station 209 may be identified to be associated with MNO 1/PLMN ID 1 (e.g., attachment request).  Accordingly, base station 209 may transmit, to the UE operating in the connected mode, a message (RRC connection reconfiguration message) including a selected one of the operator-specific neighbor list associated with MNO 1/PLMN 1 (e.g., cell IDs) of the UE.  Here, the macro-cells associated with PLNN 1 are A1 and B1 (e.g., cell IDs).  Accordingly, UE 201 may take measurements of the macro-cell frequencies of neighboring macro-cells A1 and B1 in accordance with its received operator-specific neighbor list.  When UE 201 is relocated outside of RAN 1 (e.g., enterprise network), it may be handed over to a base station of a macro-cellular network of MNO 1 in neighboring macro-cell A1 (shown in dotted fill) being served by that base station).  With further reference to figure 5C, 0047 – UE 202 may be identified to be associated with MNO 2/PLMN 2 (e.g., attachment request).  Accordingly, BS 209 may transmit, to the UE operating in the connected mode, a message (e.g., an RRC reconfiguration message) including a selected one of the operator-specific neighbor list associated with MNO 2/PLMN 2 (e.g., cell IDs) of the UE 202.  Here, the macro-cell frequencies of the selected operator-specific neighbor list are associated with neighboring macro-cells A2, B2, and C2 (e.g,. cell IDs).  Accordingly, UE 202 may take measurements of the macro-cell frequencies of neighboring macro-cells A2, B2, and C2 in accordance with its received operator-specific neighbor list.  When UE 202 is relocated outside of RAN 1 (e.g., enterprise network), in the same or similar manner as UE 201 of figure 5B, the UE 202 may handed over to a base station of a macro-cellular network of MNO 2 in neighboring macro-cell B2 (shown in dotted fill) being served by that base station); 
c) in response to the query, providing the at least one Cell-ID (0043 – UE transmits a message indicating an attach request for registration and includes the IMSI of the UE which is used to identify the PLMN ID.  Once the PLMN of the UE is obtained, the operator-specific neighbor list of the UE may be selected based on identifying a match between the identified PLMN ID associated with the UE and the PLMN ID stored in association with  the operator specific neighbor list, 0044 – base station may transmit, to the UE operative in the small cell, a first message including a first selected one of the operator-specific neighbor list associated with a first identified one of MNOs associated with the UE (e.g., first PLMN ID or second PLMN ID = Cell IDs), figure 5B, 0046 wherein UE having IMSI 1 (e.g., IMSI 1 = PLMN 1+MSIN 1) and operative in small cell “d” of may be identified to be associated with MNO 1/PLMN ID 1 (e.g., attachment request).  Accordingly, base station 209 may transmit, to the UE operating in the connected mode, a message (RRC connection reconfiguration message) including a selected one of the operator-specific neighbor list associated with MNO 1/PLMN 1 (e.g., cell IDs) of the UE.  Here, the macro-cells associated with PLNN 1 are A1 and B1 (e.g., cell IDs).  Accordingly, UE 201 may take measurements of the macro-cell frequencies of neighboring macro-cells A1 and B1 in accordance with its received operator-specific neighbor list.  When UE 201 is relocated outside of RAN 1 (e.g., enterprise network), it may be handed over to a base station of a macro-cellular network of MNO 1 in neighboring macro-cell A1 (e.g., cell ID) (shown in dotted fill) being served by that base station).  With further reference to figure 5C, 0047 – UE 202 having IMSI 2 (e.g., IMSI 2 = PLMN 2+MSIN 2) and operative in small cell “d” of base station 209 may be identified to be associated with MNO 2/PLMN 2 (e.g., attachment request).  Accordingly, BS 209 may transmit, to the UE operating in the connected mode, a message (e.g., an RRC reconfiguration message) including a selected one of the operator-specific neighbor list associated with MNO 2/PLMN 2 (e.g., cell IDs) of the UE 202.  Here, the macro-cell frequencies of the selected operator-specific neighbor list are associated with neighboring macro-cells A2, B2, and C2 (e.g,. cell IDs).  Accordingly, UE 202 may take measurements of the macro-cell frequencies of neighboring macro-cells A2, B2, and C2 (e.g., Cell IDs) in accordance with its received operator-specific neighbor list.  When UE 202 is relocated outside of RAN 1 (e.g., enterprise network), in the same or similar manner as UE 201 of figure 5B, the UE 202 macro-cell B2 (e.g, Cell ID) (shown in dotted fill) being served by that base station)
Regarding claim 6.  Pazhyannur teaches a) storing information regarding the power level at which a UE near the enterprise network would receive a signal from the MNO BS/AP transmitting the Cell-ID (0040 – the RRC connection reconfiguration message as described in figures 5B and 5C include information regarding Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ)); and
b) further in response to the query, providing the power level at which the UE near the enterprise network would receive a signal from the MNO BS/AP transmitting the Cell-ID (0040 – the RRC connection reconfiguration message as described in figures 5B and 5C include information regarding Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ) and the UE compares/makes measurements of RSRPs to determine to HO – figure 5B, 0046 and figure 5C, 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kreishan et al (2021/0385612) in view of Donepudi et al (2016/0135132).
Regarding claim 2.  Kreishan does not explicitly teach wherein the query includes the identity of the enterprise network.
	However, Kreishan teaches the geolocation list/database includes CBSD IDs, power, coverage radius, CBSD Longitude, CBSD Latitude, CBSD Altitude, and CBSD owner (The Name or ID of the CSBD Operator = identity of the enterprise network) (figure 4, 0067-0068).  
	Donepudi also teaches storing information relating to neighboring base stations wherein the database information includes Latitude, Longitude, altitude, timestamp, RSSI, IMEI, etc. (Table 1, 0039-0040, 0068).  The database may be enabled to permit querying by position, by UE identifier, by base station, by signal strength, by a combination thereof, or by other parameter or combination of parameters.  This search ability of the database is what enables analytic data processing to be performed on the information record (0094).  Donepudi teaches adjusting transmission power for the UE at the BS (abstract) and/or real-time calibration of a subcarrier at the BS (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kreishan (e.g., modify the database as taught by Kreishan at figure 4 which includes CBSD IDs, CBSD power, coverage radius, CBSD Latitude, CBSD Longitude, and CBSD owner – The Name or ID of the CBSD Operator) to map or store UE ID, RSSI, location information, Time, .
4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kreishan in view of Donepudi further in view of Gundavelli et al (10,912,147).
Regarding claim 3.  Kreishan in view of Donepudi do not teach wherein the received enterprise network location related information includes Cell-IDs expected to be received from MNO BS/APs by a UE near the identified enterprise network.
	Gundavelli teaches a database that maps Tracking Area Codes, Cell IDs (figure 2B, item 225), CBRS-NIDs, CBRS Name, and Rank (figure 2B, col. 3 line 55 – col.4 line 3).  In one example, the MNO that runs a macro network may learn the private CBRS-NIDs out of band, and build a private database of the CBRS-NIDs (database 112 in figure 2B).  The database 112 (figure 2B) of the MNO may comprise entries which define neighbor relationships between private CBRS-NIDs (e.g., enterprise) and MNO network RAN Identifiers (e.g., Cell IDs) (col. 4 lines 27-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Kreishan in view of Donepudi to further include cell IDs of the Mobile Network Operator as taught by Gundavelli thereby enabling the MNO that runs a macro network the ability to learn the private CBRS-NIDs and build neighbor relationships between private CBRS-NIDs and MNO network RAN identifiers (e.g., cell IDs). 

	Donepudi teaches database also includes information relating to power (0031 - RSRP, 0041 – signal strengths for eNodeBs).
	Gundavelli teaches database also includes information relating to power (figure 2B, column 240 – RANK, col. 4 lines 1-3 wherein performance metric may include, for example, reliability, QoS, col. 7 lines 15-19 wherein MNO may rank according to signal strength).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0178916) Jamadagni teaches notifying UE regarding femto cells wherein macrocell BS maps UE identifier, femtocell ID and macro cell ID to create finger print of each macrocell and broadcast to UEs (0022, 0026)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646